Title: From George Washington to Major General William Heath, 12 December 1776
From: Washington, George
To: Heath, William



Head Quarters near Trenton fallsDecember 12th 1776.
Dr Sir.

Your letter of the 8th Instant has come duly to hand, and am glad to hear that Greatons Bond’s and Porter’s regiments are coming forward to join me; at the same time I must acknowledge I should have been much better satisfied, if they had contained a greater number of men than what you have mentioned: your sending them on with all possible expedition, was exceedingly proper; indeed no time is to be lost, as the necessity of our affairs at present, requires an immediate augmentation of our forces.
I have observed in your letter, you have mentioned, the arrival of Generals Gates and Arnold at Goshen, with Patterson’s, Stark’s, Poor’s & Reads Regiments, but have not mentioned whether they are on their march to join us; though I conjecture that this is the case from the rout they have taken; As every thing ought to be attempted for the preservation of Philadelphia, I hope these troops, will make all imaginable haste, to get here, in time to be of service.
Our situation at present in this quarter is truly critical; our army (as you have been informed) has been greatly diminished; The troops composing the flying camp, have mostly gone home, and we have as yet received very little assistance, except from the Philadelphia Militia: The Enemy under the command of Genls Howe, Cornwallis & Vaughan amounting to about twelve thousand men, are posted at Trenton Penny town & downwards towards Borden town, waiting for an oppertunity to cross over; Their views are to get possession of Philada; however it is very probable they will considerably extend them, unless we can procure a sufficent force to oppose their progress. I am Dr Sir Yr Most Obedt Servt

Go: Washington



P.S. Please to forwd the inclosed to Governor Trumbull, as soon as possible.
With respect to the officers of one State inlisting the soldiers of another, it is not to be allowed of; & as to the Convalescents mentioned in your letter you may use your own discretion.

